Citation Nr: 1605142	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Department of Veterans Affairs (VA) case manager


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the VA Regional Office in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has a single disability rated at least 70 percent disabling throughout the pendency of the appeal.  

2.  Throughout the pendency of the appeal, the evidence demonstrates that the Veteran's service-connected disability rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.
Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  As the Veteran has a single service-connected disability rated at least 70 percent disabling at all times during the pendency of the appeal, he meets the schedular criteria.  Id.

Throughout the pendency of the appeal, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disability of posttraumatic stress disorder (PTSD).  The evidence demonstrates that the Veteran has been unemployed since April 2011.  Immediately prior to that date, he worked as a roofer.  

The Veteran underwent VA examination to assess the severity of his service-connected PTSD in November 2012 and October 2013.  In November 2012, one month before the Veteran filed his claim for entitlement to a TDIU, the VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner noted that the Veteran had been hospitalized twice in the past year for suicidal ideation.  The Veteran demonstrated mild memory loss, impaired judgment and impulse control, neglect of personal appearance and hygiene, and difficulty in establishing and maintaining effective work relationships.  In October 2013, the examiner reported similar symptoms and opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported experiencing difficulty with cognitive tasks.

Additionally, the Veteran has received psychiatric treatment throughout the pendency of the appeal, and the record contains several notations as to the Veteran's unemployability.  In October 2013, May 2014, and July 2014, a VA psychiatrist, Dr. L. Schwartz, opined that the Veteran should be considered permanently and totally disabled due to his PTSD and major depressive disorder, and that he could not be gainfully employed in the future.  Furthermore, another VA physician who treated the Veteran, Dr. S. McKee, submitted statements in support of the Veteran's appeal in October 2012, November 2013, February 2014, and December 2014.  Dr. McKee opined that, to a reasonable degree of medical certainty, the Veteran is completely disabled due to his PTSD.  Dr. McKee based on her opinion on her treatment of the Veteran during his inpatient psychiatric treatments and her review of his psychiatric and medical history.  Dr. McKee further opined that the Veteran had reached maximal medical improvement and that his total and complete disability is permanent.  

Furthermore, the Veteran testified during his January 2015 hearing and the record reflects that he has been hospitalized for his service-connected PTSD several times during the pendency of the appeal.  He also testified that he has extreme difficulty being around other people.

Upon review, the Board assigns significant probative weight to the statements of the Veteran and his treating physicians that he is totally disabled due to his service-connected PTSD.  Additionally, while the November 2012 and October 2013 VA examiners did not opine that the Veteran was totally unemployable, they did find that he had significant occupational impairment.  Given the additional fact of the Veteran's frequent hospitalizations, the Board finds the competent, probative evidence demonstrates that the Veteran is totally disabled due to his service-connected PTSD.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disability rendered him unable to secure or follow a substantially gainful occupation throughout the pendency of the appeal and a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to a TDIU is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


